Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reduction" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the intersections" in line 2, “the continuous fibers” and “the top surface” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a reduction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the top side" in line 2, “the density” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the angle" in line 3, “the surface” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear whether “a reduction” in lines 1-2 refers to the same “a reduction” previously mentioned in claim 1
Claim 11 recites the limitation "the planar view" and “the approximately rectangular outer shape” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims depend from a rejected claims are also rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamstein et al (D563058) in view of Gebler et al. (DE 202004013058) and Hideo et al. (JP 200911879).
For claim 1, Lamstein discloses A pet bed (at least fig.1) having a frame body (fig.2) and a mat (fig.9) enclosed in the frame body (at least fig.1), wherein the frame 
Lamstein is silent about a frame body with a cushioning property and a mat a cushioning property.
Gebler teaches a pet bed comprising a frame body with a cushioning property and a mat a cushioning property (at least para 0022). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bed of Lamstein with a frame body with a cushioning property and a mat a cushioning property as taught by Gebler in order to provide supporting surface for pet. 
Lamstein as modified by Gebler is silent about the mat has a fiber structure composed of thermoplastic resin fibers having an average fiber diameter of 0.01 to 5 mm. 
Hideo teaches a mat is a fiber structure which is configured by a thermoplastic resin fiber (at least para 0021) having a fiber size of 0.1 to 30 dtex (at least para 0024). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mat of Lamstein as modified by Gebler with 0 a fiber structure composed of thermoplastic resin fibers having an average fiber diameter of 0.01 to 5 mm as taught by Hideo depending on user’s preferences in order to prevent scratches. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fiber of Lamstein as modified by Gebler and Hideo with 0.01 mm to 5 mm depending on user’s preferences in order to prevent scratches.

Gebler teaches a pet bed wherein when the frame body and the mat are compressed under the same pressure, the reduction in thickness of the mat when compressed is smaller than the reduction in thickness of the frame body when compressed (at least para 0009 and/or 0025). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bed of Lamstein as modified by Gebler and Hideo with frame body and the mat are compressed under the same pressure, the reduction in thickness of the mat when compressed is smaller than the reduction in thickness of the frame body when compressed as taught by Gebler in order to provide flexibility to accommodate different contours of the body of the pet. 
For claim 2, Lamstein as modified by Gebler and Hideo discloses wherein when the frame body and the mat are compressed at a pressure of 15 kPa, the reduction in thickness of the mat when compressed is less than the reduction in thickness of the frame body when compressed (Gebler, at least para 0009 and 0025 for the firmer property of the mat). 
For claim 3, Lamstein as modified by Gebler and Hideo is silent about wherein the mat has a planar direction and a thickness direction, and the fiber structure is a fiber structure that is joined at the intersections between the continuous fibers and does not include ends of the continuous fibers on the top surface.

For claim 4, Lamstein as modified by Gebler and Hideo is silent about wherein the fiber structure has a thickness of 3 mm or greater when compressed at a pressure of 3.4 kPa.
Hideo teaches a mat includes a thickness of 75% or less of the initial thickness (Hideo, at least para 0032) when a pressure of 20 kPa is received. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mat of Lamstein as modified by Gebler and Hideo with a thickness of 75% or less of the initial thickness when a pressure of 20 kPa is received depending on user’s preferences in order to allow quick compression recovery for pet of specific weight range. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mat of Lamstein as modified by Gebler and Hideo with fiber structure has a thickness of 3 mm or greater when compressed at a pressure of 3.4 kPa depending on user’s preferences in order to allow quick compression recovery for pet of specific weight range.

Hideo teaches a mat includes a thickness of 75% or less of the initial thickness (Hideo, at least para 0032) when a pressure of 20 kPa is received. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mat of Lamstein as modified by Gebler and Hideo with a thickness of 75% or less of the initial thickness when a pressure of 20 kPa is received depending on user’s preferences in order to allow quick compression recovery for pet of specific weight range. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mat of Lamstein as modified by Gebler and Hideo with a reduction in thickness of the mat when compressed is no greater than 37 mm, when the mat has been compressed with a pressure of 15 kPa depending on user’s preferences in order to allow quick compression recovery for pet of specific weight range.
For claim 6, Lamstein as modified by Gebler and Hideo is silent about wherein the fiber structure has a reduction in thickness in the range of 13 to 22 mm when compressed at a pressure of 3.4 kPa, and the reduction in thickness is no greater than 35 mm when compressed with a pressure of 15 kPa.
Hideo teaches a mat includes a thickness of 75% or less of the initial thickness (Hideo, at least para 0032) when a pressure of 20 kPa is received. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mat of Lamstein as modified by Gebler and Hideo with a thickness of 75% or 
For claim 11, Lamstein as modified by Gebler and Hideo discloses wherein the mat has an approximately rectangular shape in the planar view (Lamstein at least fig.9) and the frame body surrounds the approximately rectangular outer shape of the mat (Lamstein at least fig.1) and has two long sides (Lamstein at least fig.2) and two short sides (Lamstein at least fig.2) that are each essentially mutually parallel (Lamstein at least fig.2), the frame body having on one of the long sides a frame body high part with a greater height than the other three sides (Lamstein at least fig.2 and/or fig.5).
For claim 12, Lamstein as modified by Gebler and Hideo discloses wherein the frame body has first frame body low parts on the two short sides (Lamstein at least fig.2 and/or fig.5) and a second frame body low part on the other long side that extends essentially parallel to the frame body high part (Lamstein at least fig.2 and/or fig.5), and the second frame body low part has a lower height than the first frame body low parts (Lamstein at least fig.2 and/or fig.5).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamstein as modified by Gebler and Hideo as applied to claim 1-6 and 11-12 above, and further in view of Mesek et al. (3683916).
For claim 7, Lamstein as modified by Gebler and Hideo wherein the fiber structure has a surface layer on the top side of the mat and an inner layer directly under the surface layer, the density of the surface layer being greater than the density of the inner layer.
Mesek teaches a fiber structure has a surface layer on the top side of the mat and an inner layer directly under the surface layer, the density of the surface layer being greater than the density of the inner layer (at least col.6, lines 34-40). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the structure of Lamstein as modified by Gebler and Hideo with fiber structure has a surface layer on the top side of the mat and an inner layer directly under the surface layer, the density of the surface layer being greater than the density of the inner layer as taught by Mesek in order to provide a substantial overall increase in capillary pressure to absorb liquid. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamstein as modified by Gebler and Hideo as applied to claim 1-6 and 11-12 above, and further in view of Andre et al. (WO 8705784) and Perdelwittz (4961930).
For claim 8, Lamstein as modified by Gebler and Hideo is silent about wherein the fiber structure is composed of a laminate of two fiber structure layers comprising a layer containing no hollow fibers and a layer containing hollow fibers, the fiber structure layer containing no hollow fibers being disposed on the top side of the mat.

Perdelwittz teaches a structure composed of a laminate layers (at least col.5, lines 55-65). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the structure of the mat of Lamstein as modified by Gebler, Hideo and Andre with a structure composed of a laminate layers as taught by Perdelwittz in order to retain the form of the layers. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamstein as modified by Gebler and Hideo as applied to claim 1-6 and 11-12 above, and further in view of Freedman (5603284).
For claim 9, Lamstein as modified by Gebler and Hideo is silent about wherein the frame body has a reduction in thickness of 10 mm or greater under compression, when using a pressure plate having the angle of one plane of a 50 mm-diameter disc chamfered to a section radius of 10 mm (R10), and pressing the surface of the chamfered side of the pressure plate against the frame body to produce a load of 3.5 N on the pressure plate.
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamstein as modified by Gebler and Hideo as applied to claim 1-6 and 11-12 above, and further in view of Sweeney (3232270) and Miyamoto et al. (6227145).
For claim 10,  Lamstein as modified by Gebler and Hideo is silent about wherein the mat is inserted in a detachable manner into the frame body, and has a more excellent moisture drying property than the frame body.
Sweeney teaches a bed device wherein the mat is inserted in a detachable manner into the frame body (at least col.3, lines 30-35). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bed of Lamstein as modified by Gebler and Hideo with mat is inserted in a detachable 
Miyamoto teaches a structure comprising a cushion body has more excellent moisture drying property than the frame body (at least col.4, lines 60-65 for center cushioning body has better drying property due to the presence of polymers 5a and/or 5b structure). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mat of Lamstein as modified by Gebler and Hideo with a structure comprising a cushion body has more excellent moisture drying property than the frame body as taught by Miyamoto in order to keep the sleeping area of the pet and/or the pet dried. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of U.S. Patent No. 10881080 in view of Gebler et al. (DE 202004013058). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 and 4 of U.S. Patent No. 10881080 discloses all the limitations as claimed in claims 1, 4, 7 of the instant application except a frame body with a cushioning property and when the frame body . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2032248, 1887108, D386832, 5000116, 5311837 each discloses a pet bed. 7231888, 5765502, 5588393 each discloses a cushioning material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH PHAM/Primary Examiner, Art Unit 3643